                                               Case 2:17-cv-02393-MMD-DJA Document 243 Filed 09/15/20 Page 1 of 5



                                           1   CASEY J. QUINN
                                               NEVADA BAR NO. 11248
                                           2   SELMAN BREITMAN LLP
                                               3993 Howard Hughes Parkway, Suite 200
                                           3   Las Vegas, NV 89169-0961
                                               Telephone:    702.228.7717
                                           4   Facsimile:    702.228.8824
                                               Email:       cquinn@selmanlaw.com
                                           5
                                               LINDA WENDELL HSU (Pro Hac Vice)
                                           6   CALIFORNIA BAR NO. 162971
                                               PETER W. BLOOM (Pro Hac Vice)
                                           7   CALIFORNIA BAR NO. 313507
                                               SELMAN BREITMAN LLP
                                           8   33 New Montgomery, Sixth Floor
                                               San Francisco, CA 94105
                                           9   Telephone:     415.979.0400
                                               Facsimile:     415.979.2099
                                          10   Email:         lhsu@selmanlaw.com
                                                              pbloom@selmanlaw.com
    LLP




                                          11
                                               Attorneys for Defendant/Cross-Claimant
                                          12   NAUTILUS INSURANCE COMPANY
 Selman Breitman
                   ATTORN EY S A T LA W




                                          13
                                                                           UNITED STATES DISTRICT COURT
                                          14
                                                                                DISTRICT OF NEVADA
                                          15

                                          16
                                               ROBERT “SONNY” WOOD, an individual;           Case No.2:17-CV-02393-MMD-DJA
                                          17   ACCESS MEDICAL, LLC, a Delaware limited
                                               liability company,
                                          18                                                 MOTION AND [PROPOSED] ORDER TO
                                                             Plaintiffs,                     SUBSTITUTE COUNSEL FOR
                                          19                                                 NAUTILUS INSURANCE COMPANY
                                                      v.
                                          20
                                               NAUTILUS INSURANCE GROUP, a Delaware
                                          21   limited liability company, et al.,

                                          22                 Defendant.

                                          23    NAUTILUS INSURANCE COMPANY,

                                          24               Cross-Claimant,
                                                        v.
                                          25    ROBERT "SONNY" WOOD; ACCESS
                                                MEDICAL, LLC; FLOURNOY
                                          26    MANAGEMENT, LLC AND ROES 1-10,
                                                inclusive,
                                          27
                                                              Counter-Defendants.
                                          28
                                                                                         1
3892 42806 4848-3749-5498 .v1             29

                                          30
                                               Case 2:17-cv-02393-MMD-DJA Document 243 Filed 09/15/20 Page 2 of 5



                                           1           TO THE COURT, CM/ECF. AND ALL PARTIES AND THEIR ATTORNEYS OF

                                           2   RECORD:

                                           3           Defendant Nautilus Insurance Company (hereinafter "Nautilus") hereby files this Motion to

                                           4   Substitute Counsel for Nautilus Insurance Company. Eric S. Powers, Gil Glancz and Nathaniel S.G.

                                           5   Braun are no longer with Selman Breitman LLP. Accordingly, Nautilus hereby requests that they

                                           6   be removed from this case and the electronic service list and that the undersigned, Casey J. Quinn,

                                           7   who does hereby consent to serve as such, be designated as resident Nevada counsel for Nautilus in

                                           8   this matter.

                                           9           Linda Wendell Hsu, and Peter W. Bloom of the law firm of Selman Breitman LLP shall

                                          10   remain counsel of record for Nautilus and should continue to receive notification via the Electronic
    LLP




                                          11   Service List.

                                          12
 Selman Breitman
                   ATTORN EY S A T LA W




                                                              APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
                                          13

                                          14           The undersigned party(ies) appoint(s) Casey J. Quinn as their Designated Resident Nevada

                                          15   Counsel in this case.

                                          16   Dated: September 14, 2020
                                          17                                        _____________________________________
                                                                                   (Party’s Signature)
                                          18                                       Benjamin Falloon, Senior Counsel
                                          19                                       Nautilus Insurance Group on behalf of Nautilus Insurance
                                                                                   Company
                                          20                                       (Type or Print Party’s Name, Title)

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                2
3892 42806 4848-3749-5498 .v1             29

                                          30
                                               Case 2:17-cv-02393-MMD-DJA Document 243 Filed 09/15/20 Page 3 of 5



                                           1   DATED: September 14, 2020     SELMAN BREITMAN LLP

                                           2

                                           3
                                                                             By:     /s/ Casey J. Quinn
                                           4                                         CASEY J. QUINN
                                                                                     NEVADA BAR NO. 11248
                                           5                                         3993 Howard Hughes Parkway, Suite 200
                                                                                     Las Vegas, NV 89169-0961
                                           6                                         Phone: 702.228.7717
                                                                                     Facsimile: 702.228.8824
                                           7
                                                                                     /s/ Linda Wendell Hsu
                                           8                                         LINDA WENDELL HSU (PRO HAC VICE)
                                                                                     CALIFORNIA BAR NO. 162971
                                           9                                         PETER W. BLOOM (PRO HAC VICE)
                                                                                     CALIFORNIA BAR NO. 313507
                                          10                                         33 New Montgomery, Sixth Floor
                                                                                     San Francisco, CA 94105
    LLP




                                          11                                         Telephone: 415.979.0400
                                                                                     Facsimile: 415.979.2099
                                          12                                         Attorneys for Defendant/Cross-Claimant
 Selman Breitman




                                                                                     NAUTILUS INSURANCE COMPANY
                   ATTORN EY S A T LA W




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                     3
3892 42806 4848-3749-5498 .v1             29

                                          30
                                               Case 2:17-cv-02393-MMD-DJA Document 243 Filed 09/15/20 Page 4 of 5



                                           1                                               ORDER

                                           2          IT IS HEREBY ORDERED that Eric S. Powers, Gil Glancz and Nathaniel S.G. Braun shall
                                           3   be removed from the case and the electronic service list in this case as counsel for Nautilus and
                                           4   Casey J. Quinn shall be substituted as designated local Nevada counsel for Nautilus.
                                           5
                                                                15
                                               DATED: September _____, 2020
                                           6
                                                                                           MIRANDA
                                                                                           Daniel       M. DU, United States
                                                                                                   J. Albregts
                                           7                                               DistrictStates
                                                                                           United   Court Judge
                                                                                                           Magistrate Judge

                                           8

                                           9

                                          10
    LLP




                                          11

                                          12
 Selman Breitman
                   ATTORN EY S A T LA W




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                               4
3892 42806 4848-3749-5498 .v1             29

                                          30
                                               Case 2:17-cv-02393-MMD-DJA Document 243 Filed 09/15/20 Page 5 of 5



                                           1                                    CERTIFICATE OF SERVICE

                                           2          I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to Local

                                           3   Rule 5.1, service of the foregoing MOTION AND [PROPOSED] ORDER TO SUBSTITUTE

                                           4   COUNSEL FOR NAUTILUS INSURANCE COMPANY on September 14, 2020 via the Court's

                                           5   CM/ECF electronic filing system addressed to all parties on the e-service list, as follows:

                                           6

                                           7      Martin Kravitz                                     Jordan P. Schnitzer
                                                  L. Renee Green                                     THE SCHNITZER LAW FIRM
                                           8      KRAVITZ, SCHNITZER & JOHNSON                       9205 W. Russell Road, Suite 240
                                                  8985 S. Eastern Ave., Ste. 200                     Las Vegas, NV 89148
                                           9      Las Vegas, NV 89123                                Phone: (702) 960-4050
                                                  Phone: (702) 362-6666                              Facsimile: (702) 960-4092
                                          10      Facsimile: (702) 362-2203                          Email: Jordan@theschnitzerlawfirm.com
                                                  Email: mkravitz@ksjattorneys.com
    LLP




                                          11             rgreen@ksjattorneys.com
                                                                                                     Attorneys for Plaintiffs ROBERT SONNY
                                          12      Attorneys for Plaintiffs ROBERT SONNY              WOOD AND ACCESS MEDICAL, LLC
 Selman Breitman
                   ATTORN EY S A T LA W




                                                  WOOD AND ACCESS MEDICAL, LLC
                                          13

                                          14

                                          15
                                                                                                         /s/ Pamela Smith
                                          16                                                                  PAMELA SMITH
                                                                                                     An Employee of Selman Breitman LLP
                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                5
3892 42806 4848-3749-5498 .v1             29

                                          30
